Case 9:19-cv-80476-RS Document 21 Entered on FLSD Docket 06/17/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

In the matter of: Civil Case Transfers to
District Judge Rodney Smith

 

 

 

 

 

 

 

 

 

Helaman v: Malcolm (Plaintiff v.
Flint v. Flecida (Plaintiff v.
Weight v. Jones (Plaintiff v.
Laglesias v. Comm ¢ (Plaintiff v.
Cantonis v. Lloyds (Plaintiff v.
Exom v. Nationa | (Plaintiff v.
Avnet v. Office Depot (Plaintiff v.
Cohan v. BCL (Plaintiff v.
Velarqverv. Tneh (Plaintiff v.

Mu Kamal v. Netiona | (Plaintiff v.

 

 

Chase v. Fola (Plaintiff v.
Garfinkel v. Aetna (Plaintiff v.
Quinone2 v- Comn'r (Plaintiff v.

 

Dental Fxcellecev. Sco4sdal(Plaintiff v.
[00 2merald v- Palm Beach (Plaintiff v.

 

 

 

 

 

Kord bachehv. Bha-ti (Plaintiff v.
Acriva v. ge . ¢, (Plaintiff v.
Reid v- breenlane. (Plaintiff v.
Caplan v. Ail- bater (Plaintiff v.

We Pheer son v- Whole Rock (Plaintiff v.

 

Defendant), Case No

Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:
Defendant), Case No:

[6-cv- 80643

 

IP -Cv-80llxX

 

[8-év- gti
18-¢v-81aq2
If-cv—- 81103
14-cv- 80)2)]
\q-cv- BolAr
| 4-cv- 80354
1J-ev— 804 14/

 

19-cv- 8045 7

 

l\d-cv- 80476
lI-ev-80F 24
)A~cv- 805 8Y

 

14- <v- 806394

 

11-<cv- 3664S

 

14 -cv- 80660

 

14- cv- 80 6385-

 

\1-<v— Shaw Bor

IW-ev- 801244
18-cv-— BIbEY

 

ORDER OF REASSIGNMENT
The above-styled cases have been selected by the Clerk of Court utilizing a random
selection procedure to insure the fair and impartial reassignment of cases from the undersigned
District Judge to the newly appointed District Judge Rodney Smith.
Prior to executing this Order, the undersigned has reviewed the files and has ruled upon

all pending ripe motions that have not been referred to the paired Magistrate Judge, and which
Case 9:19-cv-80476-RS Document 21 Entered on FLSD Docket 06/17/2019 Page 2 of 2

are fully briefed, in accordance with the policy established by the Judges of the Southern District
of Florida (See Internal Operating Procedures, Section 2.05.03 -2.05.04). It is hereby

ORDERED that the above-styled actions are hereby REASSIGNED to the calendar of
the Honorable Rodney Smith as of ( | Sint Li, 2e1 4 for all further proceedings. It is further

ORDERED that all currently pending hearings set before the undersigned Judge are
hereby TERMINATED and are to be rescheduled by District Judge Rodney Smith. It is
further

ORDERED all deadlines will REMAIN IN EFFECT unless altered by District Judge
Rodney Smith. It is further

ORDERED that all papers hereafter filed shall bear the assigned case number followed
by the initials RS in lieu of the present initials.

DONE and ORDERED at West 21/,,8%Florida, in chambers this | 7 day of Qune ,
2019.

(Fe

nited States District Judge

c: All counsel of record/pro se parties
